NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  KEVIN NORRIS MITCHELL, Petitioner.

                         No. 1 CA-CR 16-0514 PRPC
                             FILED 9-12-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2010-142884-001
                The Honorable Arthur T. Anderson, Judge

                              REVIEW DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Kevin Norris Mitchell, Florence
Petitioner


                       MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which Chief
Judge Samuel A. Thumma and Judge Lawrence F. Winthrop joined.
                           STATE v. MITCHELL
                           Decision of the Court

B E E N E, Judge:

¶1            Petitioner Kevin Norris Mitchell (“Mitchell”) petitions this
court for review from the dismissal of his petition for post-conviction relief.
We have considered the petition for review and, for the reasons stated
below, deny review.

¶2            The procedural history of this case is set forth in State v.
Mitchell, 1 CA-CR 11-0202, 2012 WL 2793384 (Ariz. Ct. App. Feb. 6, 2013)
(mem. decision) and State v. Mitchell, 2 CA-CR 2016-0140-PR, 2016 WL
3162958 (Ariz. Ct. App. Jun. 6, 2016) (mem. decision), and need not be
repeated here.

¶3            After the 2016 decision, but before the mandate was issued
and filed, Mitchell filed a motion to amend/motion for reconsideration of
his original petition for post-conviction relief with the superior court that
was dismissed in his original 2012 petition. The superior court denied his
motion. Mitchell then filed this petition requesting review “from the denial
of his amended petition for post-conviction relief.”

¶4           The superior court did not abuse its discretion in denying the
motion to amend, or denying the motion for reconsideration that was filed
almost three years after the original petition. See Ariz. R. Crim. P. 32.6(d)
(“[N]o amendments shall be permitted except by leave of court upon a
showing of good cause.”). His motion was also untimely under Arizona
Rule of Criminal Procedure 32.9(a) (permitting 15 days to move for a
rehearing).

¶5            Based upon the foregoing reasons, we deny review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         2